Order of disposition, Family Court, New York County (Bruce M. Kaplan, J.), entered April 13, 1990, terminating respondent’s parental rights upon a finding that her mental illness rendered her presently and for the foreseeable future unable to provide proper and adequate care for the subject child, unanimously affirmed, without costs.
The record reveals clear and convincing proof that respondent is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for her child (Matter of Nereida S., 57 NY2d 636, 640), namely, medical records tracing the course of a decade-long illness necessitating 15 hospitalizations and unimpeached expert testimony. Where, as here, respondent-parent has a long history of mental illness with repeated hospitalizations and a deteriorating condition, "[t]here must be an affirmative conclusion” that it is possible that she will not only be free of mental illness but also will provide proper and adequate care for the child (Matter of Vera T., 80 AD2d 511, affd 55 NY2d 1028). No such proof was offered by respondent. Concur— Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.